GLD-097                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-3476
                                      ___________

                                     JOHN HART,
                                                       Appellant

                                            v.

           BROOKE TANNERY; CHRISTOPHER FERRY, INDIVIDUALLY
                     AND IN HIS OFFICAL CAPACITY AS A
      POLICE OFFICER OF THE HILLTOWN TOWNSHIP POLICE DEPARTMENT;
                           HILLTOWN TOWNSHIP
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            (D.C. Civil No. 2-10-cv-03675)
                     District Judge: Honorable Petrese B. Tucker
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  January 26, 2012

      Before: FUENTES, GREENAWAY, JR., and STAPLETON, Circuit Judges

                            (Opinion filed: February 8, 2012)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      John Hart appeals from an order of the United States District Court for the Eastern

District of Pennsylvania, which denied his motion to seal the District Court record. For

                                            1
the reasons that follow, we will affirm the District Court’s order.

       The parties are already familiar with the facts of this case. Therefore, we limit our

discussion to those facts essential to our decision. On July 28, 2010 Hart filed an

amended complaint pursuant to 42 U.S.C. § 1983 in the District Court against Brooke

Tannery, police officer Christopher Ferry, and Hilltown Township. The complaint

alleged violations of his constitutional rights, and also included counts based on

malicious prosecution, abuse of process, false arrest/false incarceration, and negligent

misrepresentation, stemming from Hart’s arrest and incarceration in 2008 for alleged

harassment of Tannery. The District Court granted the defendants’ motions to dismiss on

March 14, 2011. Hart’s appeal from the order was dismissed as untimely, and his request

to file his motion to proceed in forma pauperis (“IFP”) under seal in this Court was

denied. Hart v. Tannery, C.A. No. 11-2008 (3d Cir. June 28, 2011).

       In August 2011, Hart returned to the District Court and filed a “Motion to Seal the

Record for Failure to Comply with Federal Rules of Civil Procedure.” Hart argued in the

motion that Defendant Tannery had included “inflammatory and extraneous materials”

with her 12(b)(6) motion to dismiss his complaint, and that extraneous material should

not have been considered under that Rule of the Federal Rules of Civil Procedure. He

argued that because the documents were included for an “improper purpose,” the record

should be placed under seal, pursuant to the District Court’s supervisory power. Hart

also noted that after the complaint was dismissed, he was “granted expungement of a

docket in state court which resulted in the removal and deletion from the public record of

some of the same documents which Defendant Tannery improperly attached to her

                                              2
12(b)(6) motion,” 1 and that he had other expungement petitions pending that might result

in expunging from the public record other documents that Tannery had included with her

filing. He asked the District Court to seal the District Court record and docket to avoid

“defeat[ing] the purpose of the expungement order(s).”

       The District Court denied the motion on August 10, 2011. Hart filed a timely

notice of appeal. 2 Appellees Christopher Ferry and Hilltown Township filed a motion to

quash the appeal. Hart filed a response in opposition to that motion, and also filed a

submission in support of his appeal.

       The motion to quash argues that this Court’s prior order denying Hart’s request to

seal his IFP motion precludes Hart’s request to seal the District Court record, and that the

District Court lacked jurisdiction to entertain Hart’s motion to seal the record. We agree

with Hart that our prior order has no bearing on the propriety of sealing the District Court

record, and agree that the District Court had jurisdiction to consider the request to seal. 3




1
  Hart did not specify which documents had been expunged from the public record, nor
did he include or reference any specific expungement order, or give any date for such an
expungement. We note that the District Court opinion dismissing his complaint
references a similar allegation from Hart that his criminal records associated with the
arrest had at that time already been expunged. Dist. Ct. Op., dkt. #13, at 1 n.1 (March 14,
2011).
2
  Hart also filed a motion for reconsideration in the District Court. The District Court
denied that motion on December 20, 2011. Hart has not appealed from that order.
3
  “Every court has supervisory power over its own records and files, and access has been
denied where court files might have become a vehicle for improper purposes.” Nixon v.
Warner Communications, Inc. , 435 U.S. 589, 598 (1978).

                                               3
However, we find that the District Court properly denied Hart’s motion to seal. 4

       There is a presumption of access to judicial records. See In re Cendant Corp., 260
F.3d 183, 194 (3d Cir. 2001). A party seeking to seal a portion of the judicial record

bears the burden of demonstrating that “disclosure will work a clearly defined and serious

injury to the party seeking disclosure,” Miller v. Ind. Hosp., 16 F.3d 549, 551 (3d Cir.

1994), and, further, that “[a] party who seeks to seal an entire record faces an even

heavier burden.” Id. (emphasis in original). Hart’s motion in the District Court did not

articulate a clearly defined injury, but instead alleged that certain unspecified documents

attached to Tannery’s motion to dismiss were “inflammatory, prejudicial, and

immaterial,” and that availability of those unspecified documents defeated the purpose of

pending and completed expungement petitions that had expunged, or would expunge,

“some of the same documents.” These allegations do not meet the heavy burden of

overcoming the presumption of access to judicial records. See Cendant Corp., 260 F.3d

at 194 (for “the party seeking the closure of a hearing or the sealing of part of the judicial

record[,] . . . [b]road allegations of harm, bereft of specific examples or articulated

reasoning, are insufficient”). To the extent Hart argues that the documents should not

have been allowed or considered under Fed. R. Civ. P. 12(b)(6), that is an argument that

should have been raised on direct appeal; the argument does not demonstrate that any

serious injury would result from the availability of the documents.


4
  We have jurisdiction under 28 U.S.C. § 1291 to review the District Court’s order
denying the motion to seal. In re Newark Morning Ledger Co., 260 F.3d 217, 220 (3d
Cir. 2001). We may summarily affirm an order of the District Court “if it clearly appears
that no substantial question is presented” by the appeal. I.O.P. 10.6.
                                              4
      For the foregoing reasons, we will affirm the District Court’s order. 5




5
 The Motion of Appellees Christopher Ferry and Hilltown Township to Quash the
Appeal, including the request to impose monetary sanctions on Hart, is denied.
                                            5